Citation Nr: 1435926	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-118 38A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold weather injury to the left foot. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold weather injury to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION


The Veteran served on active duty from October 1976 to October 1980. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued 20 percent disability ratings for residuals of cold weather injuries of the bilateral feet.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claims for residuals of cold weather injuries of the bilateral feet.

Following the issuance of the Supplemental Statements of the Case (SSOC) in October 2011, Virtual VA shows that additional evidence was added to the Veteran's claims file, to include an April 2012 Cold Injury Residuals VA examination and a May 2013 Feet VA examination.  Neither the Veteran nor his representative indicated that they wished to waive AOJ consideration of this newly submitted evidence.  Without such waiver of AOJ consideration, the Board may not proceed to adjudicate the Veteran's claims.  Accordingly, the Veteran's claims must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 20.1304 (2013).

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  The Veteran submitted a February 2011 letter from his podiatric physician, who stated that the Veteran would be followed on a regular basis for his residuals of frostbite.  Additionally, the Virtual VA claims file contains VA treatment records through May 2013.  Because it appears that there may be outstanding private and VA medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from May 2013 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed residuals of cold injuries to the bilateral feet, to include Beaufort Naval Hospital records.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the RO is requested to review all of the newly submitted evidence in the Veteran's claims file pertaining to his increased rating claims for residuals of cold weather injuries of the bilateral feet, including the April 2012 Cold Injury Residuals VA examination and the May 2013 Feet VA examination located in the Veteran's Virtual VA claims file.  If the newly acquired evidence shows an increase in disability since the April 2012 VA examination, an additional examination should be scheduled.  If the determination remains unfavorable to the Veteran, the RO must issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


